Citation Nr: 1035243	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  02-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right forearm, with retained foreign 
bodies, currently evaluated as 10 percent disabling.

3. Entitlement to service connection for substance abuse as 
secondary to the Veteran's service connected PTSD.

4. Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1970. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. A 
hearing before the undersigned Veterans Law Judge at the RO was 
held in September 2008.  These issues were last remanded in a 
December 2008 Board decision, and now return again before the 
Board.


FINDINGS OF FACT

1.  The Veteran's PTSD is currently manifested by minimal 
symptomatology, including avoidance issues, some trouble 
sleeping, and some problems with intrusive thoughts.

2.  The residuals of a right forearm shell fragment wound are 
manifested by subjective complaints of pain and limitation of 
motion.  Objective manifestations include well healed scars, but 
no tissue loss or loss of muscle strength.  There is no evidence 
of intermuscular scarring, adhesion to the bone, impairment of 
muscle tone, muscle herniation, or tendon damage. 

3.  The medical evidence of record indicates that the Veteran's 
substance abuse is not secondary to his service connected PTSD.

4.  The Veteran holds a college degree and last worked in 1990 on 
oil wells, and had previous experience in metal working and 
working at the post office; his service connected disabilities 
are PTSD at 30 percent, residuals of a shell fragment wound of 
the right forearm at 10 percent, residuals of a shell fragment 
wound of the right ankle at 10 percent, and residuals of a shell 
fragment wound of the back with retained foreign body, at a 10 
percent evaluation.  These disabilities are not of such severity 
as to preclude him from securing or following a substantially 
gainful occupation consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a evaluation in excess of 30 percent, for 
the Veteran's PTSD, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right forearm shell fragment wound have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 
4.71a, Diagnostic Codes (DCs) 5206, 5207, 5208, 5213; 38 C.F.R. § 
4.73, DC 5307 (2009).

3.  The criteria for entitlement to service connection for 
substance abuse as secondary to the Veteran's service connected 
PTSD have not been met.  38 U.S.C.A. § 1110  (West 2009); 38 
C.F.R. §§ 3.301, 3.303, 3.310 (2009)

4.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.358, 4.1, 
4.3, 4.15, 4.16, 4.19 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in September 2004, June 2006, October 2007, and 
December 2007.  These letters informed the Veteran of what 
evidence was needed to establish the benefits sought, of what VA 
would do or had done, and of what evidence the Veteran should 
provide.  The Veteran was also specifically informed of the law 
as it pertains to effective dates by the October 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with several 
examinations, as well as a hearing before the Board.  
Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his claims, and, the duty to notify and assist has 
been satisfied.



The Facts

Social Security records show that the Veteran is currently in 
receipt of benefits primarily due to anxiety related disorders, 
with a secondary diagnosis of substance addiction disorder.

The Veteran received a private psychiatric evaluation in November 
1998 in conjunction with his claim for Social Security benefits.  
Upon examination, the Veteran was casually dressed and kempt.  He 
was cooperative, and his mood was appropriate.  He did not show 
any signs of depression.  He reported sleep problems, problems 
with flashbacks, and problems being around people.  His speech 
was relevant and coherent without pressure, retardation, 
neologism, circumstantiality, or tangentiality.  He reported that 
he does see things and talks to people that aren't there.  He was 
fairly well oriented to time, place and person.  His insight and 
judgment were poor as far as his own functioning was concerned.  
He was diagnosed with Axis I disorders of dysthymic disorder, 
PTSD, and alcohol abuse, and was found to have a GAF of 55 to 60.

The Veteran was hospitalized in April 2000 at the VA in a 
substance abuse treatment program.  Subsequently, the Veteran was 
hospitalized in September 2005 for an exacerbation of his PTSD.

A May 2000 report of psychiatric examination noted that the 
Veteran reported problems with sleep and or anxiety at least four 
out of seven nights each week.  Examination noted the Veteran to 
be alert and oriented times four.  He was causally groomed and 
dressed.  Speech was within normal limits.  Affect was anxious, 
and mood was mildly dysphoric.  Thought content was logical and 
goal directed.  There was no evidence of suicidality or 
psychosis.  The Veteran did describe olfactory and visual 
hallucinations.  Insight and judgment were felt to be intact.  
There was no impairment in thought processes, and the Veteran 
appeared to have logical and goal directed thought processes.  
The Veteran noted that he had slowed down his activities of daily 
living.  There was no evidence of suicidal or homicidal ideation.  
Rate and flow of speech was regular.  He reported some problems 
with panic attacks during a recent period of confinement.  He 
felt his depression was 5 on a scale of 1 to 10, and reported 
anxiety throughout the week.  He had no evidence of impulse 
control.  He reported sleep problems and indicated that his 
dreams and nightmares interfered with sleep.  The Veteran was 
diagnosed with PTSD, and found to have a GAF of 50.  The examiner 
noted that, while the Veteran has PTSD, over the past few years 
there had been some control of symptoms.  However, the Veteran 
has also had gradual progression and further impairment of PTSD.  
It was noted that he was not able to seek or maintain employment 
due to his inability to drive, as well as other problems.  He was 
noted to be currently hospitalized for treatment of substance 
abuse.

A July 2000 report of VA muscle examination noted that the 
Veteran reported difficulty with right arm mobility and hand 
grip.  Neuromuscular examination was normal, as were deep tendon 
reflexes and motor examination.  Range of motion was normal.  
There was no tissue loss, and scar formation was minimal. Later 
August 2000 electromyography testing of the right arm and had was 
also normal.  Radiograph of the right forearm showed a 3 cm 
metallic foreign body in the inferior aspect of the middle third 
of the soft tissues of the right forearm.  The bones and joints 
were intact.  The Veteran was diagnosed with a remote shell 
fragment wound of the right forearm without clinical consequence.

An April 2001 letter from a private physician indicated that she 
had treated the Veteran, and knew that he had not been able to 
work more than 2 to 3 days a week because of his problem "with 
his nerves."  She indicated that the Veteran had PTSD and she 
felt it was a significant disability.

The Veteran received a VA fee basis general medical examination 
in June 2001.  At that time, the Veteran was noted to have three 
shrapnel scars on the right upper forearm and one to the right 
upper arm near the shoulder.  There was no obvious injury to the 
bony or vascular structure, or evidence of tissue loss.  He did 
complain of radicular pain shooting down his right arm.  He 
reported that he was unable to use his right arm for much more 
than an hour before he had severe pain and weakness of the 
extremities.  X-ray of the right shoulder showed mild right 
glenohumeral joint osteoarthritis.  X-ray of the right elbow did 
show multiple metallic densities projected over the soft tissues 
at the right elbow.  The Veteran was diagnosed with multiple non 
service connected disabilities, including degenerative changes of 
the right shoulder and right carpal tunnel syndrome.

The Veteran received a VA fee basis psychiatric medical 
examination in June 2001.  At that time, the Veteran reported 
that he first started drinking while in the service.  The Veteran 
was found to be well groomed and cooperative throughout the 
interview.  He had good eye contact, and motor activity was 
normal.  His speech was well understood and there was no 
indication of pressured or reduced speech throughout the entire 
examination.  His thoughts were orderly, and thought processes 
were intact.  His affect was somewhat constricted but 
appropriate.  His mood was normal.  The examiner stated that he 
did not at any time pick up any psychotic behaviors nor were 
there histories of panic attacks, suicidal, or homicidal 
ideation.  He was fully oriented with intact memory.  He reported 
that occasionally he does a lot of daydreaming and loses contact 
with his immediate surroundings.  His concentration powers at 
times were lacking, but he maintained a fairly good social life 
with a few friends, especially at the VFW where he goes for 
socializing.  His insight and judgment appeared to be intact.  He 
reported difficulty sleeping.  He was diagnosed with chronic PTSD 
with a GAF of 60.  The examiner noted that the GAF reflected the 
Veteran's mild symptoms of depressed mood, somewhat flat affect 
and some difficulty in social and occupational and family 
functioning.

The Veteran submitted a report from a private psychologist dated 
August 2009.  At that time, the Veteran reported problems with 
sleep, flashbacks, nightmares, and night terrors.  The examiner 
also noted some hypervigilant symptoms and hyperarousal to loud 
noises.  He was noted to avoid crowds and have feelings of 
survival guilt and personal guilt.  He was felt to have emotional 
lability with a low frustration tolerance and ease of 
irritability.  His only social interaction was with other 
Veterans, though he does have a positive rapport with his 
daughter and granddaughter.  The Veteran reported that he avoided 
people in general.
The examiner concluded that the Veteran had been previously 
diagnosed with PTSD, and continued to manifest highly disruptive 
symptoms that interfered in his daily functioning. He exhibited 
appreciable lability of moods with emotional disinhibition.  
Minor transient stressors result in rapid and extreme 
psychological decompensation with ease of irritability and anger.  
The Veteran has been incapable of vocational placement for 10 
years.  He has not established meaningful relationships with 
others outside his family or his immediate or extended family.  
His exclusive social interactions are with other Veterans, but 
his contact with them remains superficial and transient.  The 
Veteran was found to be incapable of sustained gainful employment 
and cannot complete a normal work day or week without manifesting 
highly disruptive psychological behaviors resulting from mild 
transient psycho-social-vocational stress.  He cannot interact 
with the general public without markedly impaired behaviors.  His 
cannot accept criticism from others nor perform activities within 
a schedule.  He is markedly compromised in his capacity to work 
in coordination with others and to carry out detailed 
instructions because of his diminished cognitive functioning 
secondary to anxiety and depressive symptoms.  

The examiner further noted that chronic sleep problems result in 
cumulative sleep deprivation symptoms.  He is markedly limited in 
his capacity to sustain focus and concentration because of the 
persistence and severity of intrusive and ruminating thought 
patterns of trauma encountered during his service.  The Veteran 
avoids persons, places, and activities that remind him of his 
stressors, and remains withdrawn and disconnected from life and 
others.  The Veteran was diagnosed with chronic and severe PTSD, 
with a GAF of 36.  The examiner indicated that the Veteran was 
incapable of acquiring or sustaining employment.  Symptoms of 
anxiety precipitated aggressive impulses and contributed to his 
profound retreat from social and vocationally adaptable 
behaviors.  The Veteran's psychological symptoms were felt to 
result in total incapacitation and the probably of permanent 
improvement under aggressive treatment is remote.  The examiner 
concluded that, in his opinion, the Veteran exhibited a permanent 
and total disability from occupational and social function 
secondary to the direct psychological sequelae of PTSD.

The Veteran received a general medical examination in September 
2009.  At that time, the examiner noted the Veteran's medical 
history as outlined in his claims file.  The examiner reviewed 
the Veteran's past two years of physician notes and was unable to 
find any treatment records in which the Veteran discussed any 
concerns or problems with his residuals of a shell fragment wound 
of the right forearm.  The Veteran reported that he was currently 
having problems with mobility of his right arm.  The Veteran 
reported that he also had severe weekly flare-ups of pain in that 
arm.  Upon examination, there was no evidence of intermusclar 
scarring.  Muscle function was normal in terms of comfort, 
endurance, and strength, and was sufficient to perform activities 
of daily living.  There were scars present.  There was no 
evidence of tendon or bone damage or loss of deep fascia or 
muscle substance.  The Veteran had equal grip and strength of 
both upper extremities and was rated at 5/5 for both gross and 
fine motor control.  Range of motion was noted to be full and 
equal for the elbows to include pronation and supination ability.  
The Veteran's scar was noted to be superficial and well healed, 
even though the Veteran reported pain over that arm.  There was 
no atrophy of the muscles.  In conclusion,  the Veteran was found 
to have a normal right forearm examination.

The Veteran received a VA psychiatric examination in December 
2009.  At that time, the examiner noted that he had reviewed the 
Veteran's claims file.  He was noted to have been hospitalized 
approximately 3 times in the past 20 years for treatment of PTSD.  
During the examination, the Veteran indicated that his sleep was 
often interrupted by pain.  The Veteran reported that he had 
recently stopped drinking and lost touch with some of his 
friends, although they still would go fishing and motorcycle 
riding together.  He reported he had 4-5 friends that he 
regularly visited, as well as going to a friend's place in 
Florida for part of the winter.  The Veteran indicated that he 
enjoys fishing, riding motorcycles and reading and writing.  He 
reported that he was currently writing a book about his 
experiences in Vietnam.  He reported a history of multiple 
arrests related to driving under the influence, as well as doing 
prison time for growing marijuana.  He has no history of suicide 
attempts and denied history of violence in the past 10 years.  
When asked why he was drinking and what it did for him, the 
Veteran indicated that while it gave him cirrhosis, it made him 
feel happy and jovial.  He noted that he used to drink with his 
Veteran friends, and if no one was around, he would not drink.  
He reported that he drank heavily until quitting 6 months ago. 

Upon examination, he was found to be unkempt, with poor grooming 
and hygiene.  His psychomotor activity was unremarkable as well 
as his speech, which was spontaneous, clear, and coherent.  His 
attitude toward the examiner was cooperative, relaxed and 
attentive.  His mood was good and his attention was intact.  He 
was oriented to time, person, and place.  Both his thought 
process and thought content was unremarkable, and there was no 
evidence that he had delusions.  His judgment and intelligence 
were average.  He reported that his sleep averaged 5 hours a 
night, and that he had difficulty maintaining sleep, and would 
often wake up because of pain, and also due to loud noises.  He 
did not complain about any nightmares or hallucinations.  There 
was no evidence of inappropriate or obsessive behaviors, panic 
attacks, or homicidal or suicidal thoughts.  His impulse control 
was good, and the Veteran denied recent episodes of violence.  He 
was able to maintain minimum personal hygiene, and there was no 
problem with activities of daily living.  His remote, recent, and 
immediate memory were normal.  He did have recurrent and 
intrusive distressing recollections of service, as well as 
efforts to avoid thoughts, feelings conservations, activities, 
places, or people who aroused recollection of the trauma.  He 
reported avoiding fireworks, as well as the smell of burning 
wood, and was bothered by people mishandling firearms.  As for 
why the Veteran was not currently working, he indicated that he 
got too old to do his job, that his back hurt and it was heavy 
work.  He then went on Social Security disability retirement.  
The examiner specifically noted that at no point during the 
interview did the Veteran indicate that he consumed alcohol or 
did drugs to cope with PTSD symptoms.  He said that he consumed 
alcohol when he is with his Veteran friends to be jovial.

The examiner noted that some of the above functional changes may 
be due to avoidance symptoms of PTSD.  He indicated that the 
Veteran's substance abuse history may largely be responsible for 
some of the psychosocial problems that the Veteran described.  
While the examiner agreed that substance abuse can be due to PTSD 
symptoms in some combat Veterans, the examiner again noted that 
at no point in the examination did the Veteran indicate that his 
symptoms were distressing and that he self medicated with alcohol 
or other substances.  The examiner indicated that in his opinion, 
the Veteran's substance abuse seemed to be independent of his 
PTSD symptoms.  The Veteran never indicated that he abused 
substances to cope with PTSD.  The examiner indicated that the 
Veteran currently had minimal symptoms of PTSD.  He didn't 
describe any hyperarousal symptoms and the sleep disturbance was 
described as secondary to pain and not PTSD.  The examiner 
indicated that the Veteran's symptoms of PTSD were in partial 
remissions, and were not severe enough to interfere with 
occupational and social function, nor did they interfere with his 
psychosocial functioning.  The examiner also specifically noted 
that it was less likely than not that the Veteran's substance 
abuse was related to his PTSD, based on his findings that the 
Veteran never stated he used substances as a coping mechanism, 
indicated that he did not drink alone, and indicated that he 
drank to be jovial with his friends.  The examiner also noted 
that the Veteran did not even meet all the DSM IV criteria for 
PTSD during this examination.  The Veteran was assessed with a 
GAF of 62 due to avoidance symptoms.  In conclusion, the examiner 
indicated, based on his examination, a review of the Veteran's 
claims file, the chronology of the Veteran's PTSD symptoms, and 
the Veteran's work history and social functioning now, that the 
Veteran's PTSD was in partial remission with minimal symptoms, 
and substance abuse was a comorbid condition which was less 
likely related to his PTSD.


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

As to the Veteran's PTSD, he has been currently assigned a 30 
percent rating in accordance with the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2009).  Under rating criteria for PTSD, a 30 percent 
rating is warranted for PTSD where the disorder is manifested by 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events). 

A 50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, is 
defiant at home, and is failing at school).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF score of 51-60 indicates moderate symptoms (e. g. flat 
affect and circumstantial speech, occasional panic attacks OR 
moderate difficulty in social, occupational, or school 
functioning (e. g. few friends, conflicts with peers or co-
workers).

A GAF score of 61-70 suggests some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining 
the degree of impairment caused by the Veteran's psychiatric 
illness.

As to the Veteran's residuals of a shell fragment wound of the 
right forearm, the evidence of record shows that the Veteran is 
right-handed. Therefore, his right forearm will be evaluated 
under the criteria for the "dominant" or "major" arm 
categories.  38 C.F.R. § 4.69 (2009).

The Veteran's residuals of a shell fragment wound to the right 
forearm have been rated as 10 percent disabling under DC 5307, 
which pertains to injuries of Muscle Group VII.  Muscle Group VII 
encompasses the muscles arising from the internal condyle of the 
humerus.  The functions of these muscles include flexion of the 
wrist and fingers.  Under this diagnostic code, a 10 percent 
rating is warranted if impairment of this muscle group is 
moderate; a 30 percent rating is warranted if impairment of this 
muscle group is moderately severe; and a 40 percent rating is 
warranted if it is severe. 38 C.F.R. § 4.73, DC 5307 (2009).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection. A history consistent with a moderate muscle disability 
would include complaints of one or more of the cardinal signs and 
symptoms, particularly lowered threshold of fatigue after average 
use affecting the particular functions controlled by the injured 
muscles. Objective findings of a moderate muscle disability 
include entrance and (if present) exit scars, small or linear, 
indicative of short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle wound is a through and through or deep 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  A history 
consistent with this type of injury should include 
hospitalization for a prolonged period of treatment of the wound, 
with a record of cardinal symptoms consisting of loss of power, 
weakness, lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include entrance and (if present) exit 
scars indicating a track of a missile through one or more muscle 
groups.  Objective findings would also include indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups. 38 
C.F.R. § 4.14 (2009).  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing limitation of 
motion should be considered. However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  As the veteran has not been found to have any 
limitation of motion however, the codes governing limitation of 
motion will not be addressed here.

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (2009).

The standardized description of joint measurements is provided in 
Plate I and Plate II under 38 C.F.R. § 4.71 (2009).  For VA 
purposes, normal extension and flexion of the elbow is from 0 to 
145 degrees.  Normal forearm pronation is from 0 to 80 degrees, 
and normal forearm supination is from 0 to 85 degrees. 38 C.F.R. 
§ 4.71, Plate I.  Normal hip flexion is from 0 to 125 degrees, 
and normal abduction of the hip is from 0 to 45 degrees. 38 
C.F.R. § 4.71, Plate II.

To summarize, the Veteran's statements regarding the severity of 
his service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the appropriate 
rating criteria

Taking into account all relevant evidence, the Board finds that 
the criteria for an increased evaluation, for the Veteran's 
service connected PTSD, have not been met.  As noted above, in 
order to warrant an increased evaluation, the Veteran would have 
to be found to have evidence of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board finds that the preponderance of the 
evidence does not support such a finding.  The vast majority of 
the evidence of record shows the Veteran currently has minor 
symptomatology.  Specifically, the November 1998 exam showed 
sleep problems but no evidence of depression, and showed an 
appropriate mood, and appropriate speech, and that the Veteran 
was well oriented.  The May 2000 examination showed sleep 
problems, and an anxious mood, but intact insight and judgment, 
no impairment in thought process, and no evidence of impulse 
control.  A June 2001 report of VA examination showed what the 
examiner characterized as mild symptoms, with no evidence of 
psychotic behaviors, good hygiene, intact thought processes, and 
an active social life.  The Veteran's most recent VA examination, 
dated December 2009, also showed minor symptomatology, and 
suggested that the Veteran's PTSD was in partial remission, with 
no evidence of psychosis, with intact mood, judgment, and thought 
process, but with some recurrent intrusive thoughts.  Considering 
this evidence, and all evidence of record, the Board finds that 
the Veteran's current level of symptomatology simply is not 
severe enough to be considered equivalent to a finding of 
occupational and social impairment with reduced reliability and 
productivity, such that a 50 percent rating would be warranted.

The Board recognizes the report submitted from a private 
psychologist, dated August 2009, which appears to show much more 
severe symptoms, with a GAF score of 36, and that the Veteran was 
unemployable due to his service connected PTSD.  However, while 
the Board has considered this report, because it appears to have 
been made without a review of the Veteran's claims file, or 
understanding of the Veteran's medical history, and in light of 
the fact that the findings from this report are so vastly 
different from those in a VA examination just a few months later, 
the Board finds this report of diminished probative value, though 
it has been considered.

Thus, the Board finds that the criteria for a 50 percent rating, 
for the Veteran's PTSD, have not been met, and therefore the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Again taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the Veteran's 
residuals of a shell fragment wound of the right forearm have not 
been met.  As noted above, in order to warrant a higher 
evaluation, the Veteran would have to be found to have a 
moderately severe muscle wound, including such findings as 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and tests of 
strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  The Board finds, 
however, that the medical evidence of record shows minimal 
objective findings.  A July 2000 VA examination showed normal 
range of motion, with no tissue loss, intact bones and joints, 
and only minimal scar formation; the Veteran at that time was 
found to have a remote shell fragment wound of the right forearm 
without clinical consequence.  A June 2001 report of VA 
examination noted no injury to the bony or vascular structure, 
and no evidence of tissue loss.  A September 2009 report of VA 
examination found no objective evidence of muscle loss, or tendon 
or bone damage, and found equal grip and strength of both 
extremities, as well as full range of motion; the Veteran was 
found to have a normal right forearm examination.  Reviewing this 
evidence, and all evidence of record, there is simply no evidence 
which indicates that the Veteran has any of the criteria cited 
above which would be consistent with a moderately severe muscle 
injury, such that the Veteran would warrant a 30 percent 
evaluation.  As such, the Board finds that the preponderance of 
the evidence of record is against a grant of increased rating for 
this condition.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for either of these conditions on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  There is no showing 
that this disorder has resulted in a marked interference with 
employment, and there is no indication that it has necessitated 
frequent periods of hospitalization.  The evidence shows no more 
than 3 hospitalizations in 20 years, and the Veteran's PTSD was 
most recently found to be in remission, with no impact on his 
occupational functioning.  In the absence of evidence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and the increased 
ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for substance abuse as 
secondary to the Veteran's service connected PTSD.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110  (West 2009); 38 C.F.R. § 3.303 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
No compensation shall be paid, however, if the disability was the 
result of the person's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110 (West 2009).

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2009).  
Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009). The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2009).

The law prohibits a grant of direct service connection for drug 
or alcohol abuse on the basis of incurrence or aggravation in the 
line of duty during service.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 
Fed. Reg. 31263 (1998).  However, a Veteran may be service 
connected for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his service-connected 
disability.  In order to qualify for service connection, the 
Veteran must establish, by clear medical evidence, that his 
alcohol or drug abuse disability is secondary to or is caused by 
their primary service- connected disorder, and that it is not due 
to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice- connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.  

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for substance abuse.  
Specifically, as noted above, service connection for substance 
abuse is prohibited on a direct basis, however, the Veteran 
alleges that this disability is secondary to his service 
connected PTSD.  However, the evidence of record does not show 
that to be the case.  Specifically, the Board finds probative the 
report of the Veteran's most recent VA examination in December 
2009.  At that time, the examiner offered an opinion indicating 
that the Veteran's substance abuse was not related to the 
Veteran's service connected PTSD.  In support of that opinion, 
the examiner noted that the Veteran had at no time indicated that 
his alcohol or other substance abuse was his attempt to self 
medicate or cope with his PTSD symptomatology; specifically, the 
Veteran indicated that he drank to be jovial with his friends, 
and did not drink alone.  The examiner also noted a prior 
outpatient treatment record from November 1989, in which the 
Veteran indicated simply that he "loved to drink."  There is 
simply no medical evidence of record linking the Veteran's 
substance abuse to his service connected PTSD, and the only 
medical evidence of record pertaining to this issue indicates 
that the Veteran's substance abuse is NOT related to his PTSD. As 
such, the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for substance 
abuse on a secondary basis.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert.


Entitlement to a total disability rating based on individual 
unemployability.

The Veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful employment 
consistent with his education and his occupational experience.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found that 
service connected disorder(s) prevent him/her from securing and 
maintaining substantially gainful employment, provided that: if 
there is only one such disability, this disability shall be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).

Since it is the established policy of VA that a total disability 
rating be granted when a claimant is unable to secure or follow a 
substantially gainful occupation by reason of service connected 
disabilities, extra- schedular consideration is to be afforded 
when the percentage standards of 38 C.F.R. § 4.16(a) have not 
been met.  38 C.F.R. § 4.15 (2009).  Total disability will be 
considered to exist when there is present any impairment of mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340(a), 4.15 (2009).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or mental 
effects, peculiar effects of occupational activities, defects in 
physical or mental endowment preventing the usual success in 
overcoming the handicap or disability, and the effect of 
combinations of disability. 38 C.F.R. § 4.15 (2009).  VA must 
consider the effects of the claimant's service connected 
disability in the context of his/her employment and educational 
background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 
(1992).  The central inquiry is whether the claimant's service 
connected disabilities alone are of sufficient severity to 
produce unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 
524, 529 (1993), and disability stemming from nonservice 
connected disability or advancing age may not be considered.  
Id., 38 C.F.R. § 4.19 (2009).  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by employment, 
and not whether the claimant can find employment).

The Veteran is currently service connected for PTSD at 30 
percent, the residuals of a shell fragment wound of the right 
forearm at 10 percent, the residuals of a shell fragment wound of 
the right ankle at 10 percent, and the residuals of a shell 
fragment wound of the back with retained foreign body.  Thus, he 
fails to meet the percentage requirements of 4.16(a).

Nonetheless, the appellant has asserted that his service-
connected disabilities render him incapable of obtaining and 
retaining substantially gainful employment, therefore the Board 
will review the evidence of record.  However, the preponderance 
of the evidence of record shows that these disabilities do not 
preclude the Veteran's employment.  The Board notes that the 
Veteran has received minimal treatment for his shell fragment 
wounds, nor does the evidence of record show frequent complaints 
related to these disabilities, and they therefore do not appear 
to currently be significantly impacting his employment.   As to 
the Veteran's PTSD, while, as cited above, an April 2009 private 
evaluation found the Veteran to be unemployable due to PTSD, the 
majority of the evidence of record, as cited above,  notes that 
the Veteran's PTSD currently results in minimal symptomatology, 
and may even be in partial remission.

Finally, the Board also points out that the Veteran's VA and 
private treatment records do show extensive treatment for many of 
the Veteran's nonservice connected disabilities, including 
substance abuse.

While the Board does not dispute the fact that the Veteran's 
service connected disabilities have some impact on his 
employability, the Board finds that this level of impact is 
adequately reflected in the level of disability compensation the 
Veteran is currently receiving.  The evidence simply does not 
demonstrate that his service-connected disabilities alone prevent 
him from performing any other jobs.  The Board also points out 
that the Veteran does have a college degree and significant work 
experience which the Board finds would, in the absence of his 
other nonservice connected disabilities, make it possible for him 
to find another means of employment.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.




ORDER

Entitlement to an increased rating for PTSD, currently evaluated 
as 30 percent disabling, is denied.

Entitlement to an increased rating for the residuals of a shell 
fragment wound of the right forearm, with retained foreign 
bodies, currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for substance abuse as 
secondary to the Veteran's service connected PTSD is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


